DETAILED ACTION
Status of Claims:
Claims 1-6, 9, 12-15, 19, 22-29, 32 and 34 are pending.
Claims 1, 2, 19, 22, and 23 are amended.
Claim 34 is new.
This Action is Made Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2/09/2021 have been fully considered but they are not persuasive. The applicant argues that the double patenting rejection should be withdrawn because the claims of USPN 10,457,581 do not teach intermittent introduction of a stream of gas. This limitation is disclosed by Husain, therefore the double patenting rejection is changed to an obvious type double patenting rejection.
The applicant argues that the prior art does not disclose the newly added limitation of the intermittent introduction of the gas being controlled by a parameter being selected from concentrations of N-containing compounds, dissolved oxygen, or oxidation reduction potential within the water because Husain only discloses the control being based on the thickness of the biofilm. This argument is not persuasive because Husain additionally teaches that the intermitting introduction of gas can be based on the COD digested (see col. 22 lines 15-17) and when ozone is used as the gas added that the introduction is dependent on the redox 
The applicant argues that Hester does not disclose individual elements. This argument is not persuasive because the claims only require one discrete spacer element. As Hester teaches one element it teaches a discrete element. The advantages pointed out by the applicant that Hester does not provide are not required by the claims and the claims are not structurally different than Hester. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 9, 23-29, 32 and 34 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 17 of U.S. Patent No. 10,457,581 in view of Husain (USPN 7,303,676) and Semmens (US 2006/0096918). 

Regarding Claim 1:
	The claims of the patent disclose the method for treating water, the method comprising: - introducing water into one or more water treatment spaces of a bioreactor comprising a water treatment tank with a feed water inlet and a treated water outlet and one or more modules, each module comprising (see claim 17, the system has a water inlet and treated outlet therefore there is obviously water introduced and treated water collected) : at least one elongated gas enclosure comprising a gas inlet and two vertical walls, at least one vertical wall comprising a water- impermeable and gas-permeable membrane having a water-facing side and a gas-facing side, the two vertical walls separating between water external to the enclosure and gas within the enclosure, the gas enclosure being in a rolled or folded configuration to thereby define a convoluted horizontal path and one or more water-treatment spaces formed between opposite water facing sides of the enclosure (see claim 1); and a diffuser arrangement comprising gas diffusers configured for introducing a stream of gas into the one or more water treatment spaces (see claim 1); - introducing a water-treatment gas into the at least one elongated gas enclosure; - introducing gas into the diffuser arrangement to thereby cause the discharge of a stream of gas into the one or more water treatment spaces (the diffuser is configured to introduce a gas stream therefore the treatment would obviously include introducing a gas stream); and - collecting treated water (see claim 17).

	Husain teaches intermittently introducing gas into an membrane biofilm system wherein the frequency of the intermittent introduction is determined by at least one parameter indicative of quality of water within the bioreactor (COD digested) (see col. 22 lines 15-17). Husain does not teach that the parameter is selected from concentration of N-containing compounds and/or dissolved oxygen concentration and/or level of oxidation-reduction potential within the water. Husain further teaches that ammonia and total nitrogen are digested with the COD (see col. 4 lines 30-50). 
	Semmens further teaches that the reduction of nitrogen and ammonia are determined by the thickness of the biofilm (see para. 0068)
	The patent, Husain, and Semmens are analogous inventions in the art of treating water with a biofilm. It would have been obvious to one skilled in the art before the effective filing date of the invention to add the intermittent introduction of gas, as disclosed by Husain to the method of claims of the patent because it ensures that the biofilm thickness is maintained at an effective level to treat the wastewater (see Husain col. 22 lines 15-17). It would have further been obvious to base the frequency of the intermittent introduction of gas on the concentration of N-containing compounds because it is known that the ability to effectively remove N-containing compounds is determined by biofilm thickness (see Semmens para. 0068) 

Regarding Claim 2:
	The claims of the patent disclose method of claim 1, wherein the discharge of gas bubbles into the water- treatment space is through gas openings in the diffusers (gas openings) (see claim 10).

Regarding Claim 3:
	The claims of the patent disclose method of claim 1, wherein the one or more modules comprise a support structure connected to at least a top portion or bottom portion of the enclosure and configured to maintain the enclosure essentially fixed in its intended convoluted horizontal path configuration when submerged in water and to enable air passage from the diffuser arrangement to the water treatment spaces (see claim 1).

Regarding claim 4:
	The claims of the patent do not explicitly disclose what the water treatment gas is, however as air is used in the diffuser (air passage, see claim 1), it would have been obvious to one skilled in the art to use air as the water treatment gas as it is already available in the system. 

Regarding Claim 7:


Regarding Claim 9:
	The claims of the patent do not explicitly teach a continuous process, however given the finite number of predicable solutions (continuous or batch operation) it would have been obvious to one skilled in the art to try continuous treatment. 

Regarding Claim 10:
		The claims of the patent do not explicitly teach an intermittent (batch) process, however given the finite number of predicable solutions (continuous or batch operation) it would have been obvious to one skilled in the art to try intermittently discharging treatment water. 

Regarding Claim 23:
	The claims of the patent disclose the water treatment module comprising: at least one water-impermeable and gas-permeable membrane having a water- facing side and a gas-facing side membrane being in a rolled or folded configuration to thereby define one or more water-treatment spaces formed between opposite water facing sides of the membrane; one or more spacer elements selected from a first spacer element disposed between opposite gas facing sides of the membrane; and or a second spacer element disposed between opposite water 
	The claims do not disclose a gas diffuser configured to intermittently introducing a stream of gas.  
	Husain teaches a gas diffuser for intermittently introducing gas into (see col. 22 lines 15-17).
	The patent and Husain are analogous inventions in the art of treating water with a biofilm. It would have been obvious to one skilled in the art before the effective filing date of the invention to add the diffuser for intermittent introduction of gas, as disclosed by Husain to the method of claims of the patent because it ensures that the biofilm thickness is maintained at an effective level to treat the wastewater (see Husain col. 22 lines 15-17). 

Regarding Claim 24:
	The claims of the patent disclose the water treatment module of claim 23, comprising one or more of the first spacer elements disposed between opposite gas facing sides of the membrane and configured to maintain a first minimal distance between the opposite gas facing sides of the membrane (see claim 3).

Regarding claim 25:


Regarding Claim 26:
	The claims of the patent disclose the water treatment module of claim 24, comprising one or more of the second spacer elements disposed between opposite water facing sides of the membrane and configured to maintain a second minimal distance between the opposite water-facing sides (see claim 4).

Regarding claim 27:
	The claims of the patent disclose the water treatment module of claim 27. The claims are silent as to the size of the first minimal distance, however it would have been obvious to one skilled in the art to adjust the distance to between 1 to 20 mm because it is a simple change in size without changing the function of the device. The change in form or shape, without any new or unexpected results, is an obvious engineering design (see In re Dailey, 149 USPQ 47 (CCPA 1976), MPEP § 2144.04). The size of an article is not a matter of invention (see In re Rose, 105 USPQ 237 (CCPA 1955), MPEP § 2144.04).

Regarding Claim 28:
	The claims of the patent disclose the water treatment module of claim 23, wherein the at least one spacer element is in the form of a grid (see claim 5).

Regarding Claim 29:
	The claims of the patent disclose the water treatment module of claim 23, wherein the at least one spacer elements are integrally formed with the membrane (see claim 6).


Regarding Claim 32:
	The claims of the patent disclose the water treatment module of claim 23, wherein the one or more spacer elements comprise distributed individual and discrete three dimensional elements attached to at least one side of the membrane (abutments on a vertical wall) (see claim 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 9, and 12-15, 19, 22 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Cote et al (US 2002/0020666) in view of Husain (USPN 7,306,676) and Semmens (US 20060096918).

Regarding Claim 1:
	Cote teaches the method for treating water, the method comprising: - introducing water into one or more water treatment spaces of a bioreactor comprising a water treatment tank with a feed water inlet (inlet 424) (see para. 0093) and a treated water outlet (outlet for treated 
	Cote does not disclose a diffuser arrangement comprising gas diffusers configured for introducing a stream of gas into the one or more water treatment spaces, - intermittently introducing gas into the diffuser arrangement to thereby cause the discharge of a stream of gas into the one or more water treatment spaces, wherein the introducing of gas and discharge of the stream of gas causes mixing of the water and wherein duration and/or frequency of the intermittent introduction of the gas is determined by at least one parameter indicative of quality of water within the bioreactor, the at least one parameter being selected from concentration of N-containing compounds and/or dissolved oxygen concentration and/or level of oxidation-reduction potential within the water. Cote further teaches that the bioreactor has a source of agitation to remove accumulated biofilm from the module (see para. 0024).

	Semmens further teaches that the reduction of nitrogen and ammonia are determined by the thickness of the biofilm (see para. 0068)
	Cote, Husain, and Semmens are analogous inventions in the art of treating water with a biofilm. It would have been obvious to one skilled in the art before the effective filing date of the invention to add the diffuser arrangement intermittently introducing gas, as disclosed by Husain to the method of Cote because it ensures that the biofilm thickness is maintained at an effective level to treat the wastewater (see Husain col. 22 lines 15-17). It would have further been obvious to base the frequency of the intermittent introduction of gas on the concentration of N-containing compounds because it is known that the ability to effectively remove N-containing compounds is determined by biofilm thickness (see Semmens para. 0068) and that biofilm growth is dependent on the compounds that the biofilm is degrading (see Husain col. 22 lines 15-17).


Regarding Claim 2:
	Cote, as previously modified, teaches the method of claim 1, wherein the discharge of a stream of gas into the water- treatment space is through gas openings in the diffusers (aerators allow gas out through openings) (see Husain col. 17 lines 58-62).

Regarding Claim 3:
	Cote, as previously modified, teaches the method of claim 1, wherein the one or more modules comprise a support structure (restraint 20) connected to at least a top portion or bottom portion of the enclosure (see para. 0050, fig. 1) and configured to maintain the enclosure essentially fixed in its intended convoluted horizontal path configuration when submerged in water and to enable air passage from the diffuser arrangement to the water treatment spaces (selected position) (see para. 0023).

Regarding Claim 4:
	Cote, as previously modified, teaches the method of claim 1, wherein the water-treatment gas is air, an oxygen- containing gas or a methane-containing gas (oxygen) (see para. 0022).

Regarding Claim 5:


Regarding Claim 7:
	Cote, as previously modified, teaches the method of claim 1, comprising operating the diffuser arrangement to continuously or intermittently introduce gas into the water treatment spaces (the method is either continuous or intermittent).

Regarding Claim 9:
	Cote, as previously modified, does not specify if the process is continuous or intermittent. However, given the finite number of predictable solutions (continuous or intermittent flow) it would have been obvious to one skilled in the art to try continuous flow, with an expectation of success. Choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, E.).

Regarding Claim 12:
	Cote, as previously modified, teaches the method of claim 1, comprising any one of the following: - separating solids from treated water and circulating at least a portion of the solids 

Regarding Claim 13:
	Cote, as previously modified, teaches the method of claim 12, wherein separation of solids from treated water is outside the treatment tank (downstream solid/liquid separator) (see Cote para. 0026). 

Regarding Claim 14:
	Cote, as previously modified, teaches the method of claim 12, wherein separation of solids from treated water is within the treatment tank (partial settling in the anaerobic reactor) (see Cote. Para. 0106).

Regarding Claim 15:
	Cote, as previously modified, teaches the method of claim 1, comprising receiving data indicative of quality of the treated water and controlling operation of at least the diffuser arrangement based on the data (see Husain col. 22 lines 15-17)

Regarding Claim 19:
	Cote teaches the method for treating water, the method comprises: - introducing water into a bioreactor comprising at least one gas permeable, water impermeable membrane module, defining at least one gas enclosure and one or more water treatment spaces; - 
	Cote does not teach introducing gas into a gas diffuser arrangement positioned underneath the gas permeable, water impermeable membrane module, to thereby cause the discharge of a stream of gas into the one or more water treatment wherein the gas is intermittently introduced through the diffuser arrangement into the one or more water treatment spaces and wherein any one of duration and frequency of the gas being introduced is determined by at least one parameter indicative of quality of water within the bioreactor, wherein the introducing of gas and discharge of a stream of gas causes mixing of the water, and wherein the at least one parameter is selected from concentration of N- containing compounds and/or dissolved oxygen concentration and/or level of oxidation- reduction potential within the water.
	Husain teaches a method for treating water comprising teach introducing gas into a gas diffuser arrangement positioned underneath a membrane module, to thereby cause the discharge of a stream of gas into the one or more water treatment wherein the gas is intermittently introduced through the diffuser arrangement into the one or more water treatment spaces (souring air provided by aerators 134) (see col. 18 line 34- col. 19 line 8) and wherein any one of duration and frequency of the gas being introduced is determined by at least one parameter indicative of quality of water within the bioreactor (COD digested by the biofilm) (see col. 22 line 15-18). Husain further teaches wherein the introduction of gas and discharge of the stream of gas causes mixing of the water (adding a gas will cause the water to 
	Semmens further teaches that the reduction of nitrogen and ammonia are determined by the thickness of the biofilm (see para. 0068)
	Cote, Husain, and Semmens are analogous inventions in the art of treating water with a biofilm. It would have been obvious to one skilled in the art before the effective filing date of the invention to add the diffuser arrangement intermittently introducing gas, as disclosed by Husain to the method Cote because it ensures that the biofilm thickness is maintained at an effective level to treat the wastewater (see Husain col. 22 lines 15-17). It would have further been obvious to base the frequency of the intermittent introduction of gas on the concentration of N-containing compounds because it is known that the ability to effectively remove N-containing compounds is determined by biofilm thickness (see Semmens para. 0068) and that biofilm growth is dependent on the compounds that the biofilm is degrading (see Husain col. 22 lines 15-17).

Regarding Claim 22:
	Cote, as previously modified, teaches the method of claim 19, wherein the any of duration and frequency of the gas being introduced is manipulated by a controller (control 

Regarding Claim 34:
	Cote, as previously modified, teaches the method of claim 19, wherein the N-containing compounds comprises at least one of nitrate and ammonium (see Husain col. 4 lines 30-50 and Semmens para. 0068).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cote et al (US 2002/80020666) in view of Husain (USPN 7,306,676) and Semmens (US 20060096918) as applied to claim 1 above, and further in view of Tolpin et al (USPN 4,692,318).

Regarding Claim 6:
	Cote, as previously modified, teaches the method of claim 1. Cote further teaches that water-treatment gases can be supplied (see para. 0023).
	Cote does not explicitly teach the use of methane as the water-treatment gas when nitrogen-oxide is in the water.
	Tolpin teaches the methane gas converts nitrogen-oxide to molecular nitrogen (see col. 13 lines 58-60).
	Cote, as previously modified, and Tolpin are analogous inventions in the art of treating water. It would have been obvious to one skilled in the art to use methane and the water treatment gas in Cote, when nitrogen-oxide is present in the wastewater because it is known .

Claims 23-29 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Hester et al (US 2003/0104192) in view of Husain (USPN 7,303,676).

Regarding Claim 23:
	Hester teaches the water treatment module comprising: at least one water-impermeable and gas-permeable membrane having a water- facing side and a gas-facing side membrane being in a rolled or folded configuration to thereby define one or more water-treatment spaces formed between opposite water facing sides of the membrane (see abstract, fig. 9); one or more spacer elements selected from a first spacer element (gas delivery layer 14)  disposed between opposite gas facing sides of the membrane (see para. 0042, fig. 4); and or a second spacer element (spacer to keep the gap open) disposed between opposite water facing sides of the membrane(see para. 0100), wherein the one or more spacer elements are formed by discrete elements that maintain a distance dictated by a thickness of the discrete elements (one element is provided therefore it is a discrete element and it is in contact with the membrane so it dictate the distance maintained).
	Hester does not teach a diffuser arrangement comprising gas diffusers configured for intermittently introducing a stream of gas into the one or more water treatment spaces.

	Hester and Husain are analogous inventions in the art of treating water with a biofilm. It would have been obvious to one skilled in the art before the effective filing date of the invention to add the diffuser arrangement intermittently introducing gas, as disclosed by Husain to the treatment module of Hester because it ensures that the biofilm thickness is maintained at an effective level to treat the wastewater (see Husain col. 22 lines 15-17).

Regarding Claim 24:
	Hester, as previously modified, teaches the water treatment module of claim 23, comprising one or more of the first spacer elements disposed between opposite gas facing sides of the membrane and configured to maintain a first minimal (prevent collapse of walls) distance between the opposite gas facing sides of the membrane (see para. 0053).

Regarding Claim 25:
	Hester, as previously modified, teaches the water treatment module of claim 24, wherein the one or more first spacer elements are configured to maintain the minimal distance to be between about 1 to about 20 mm (about 1.0mm in from the center is about 2mm) (see Hester para. 0113).


	Hester, as previously modified, teaches the water treatment module of claim 24, comprising one or more of the second spacer elements disposed between opposite water facing sides of the membrane and configured to maintain a second minimal distance (gap)  between the opposite water-facing sides (see Hester para. 0100).

Regarding Claim 27:
	Hester, as previously modified, teaches the water treatment module of claim 26.
	Hester further teaches that the second spacer has a thickness large enough to allow the passage of suspended solids (see Hester para. 0100).  It would therefore have been obvious to adjust the size of the second space to between 1 to 20 mm because it is known in the art that suspended solids can be in range of about 5 mm in size (evidence by Oldfield, US 2013/0256219 para. 0043).

Regarding Claim 28:
	Hester, as previously modified, teaches the water treatment module of claim 23, wherein the at least one spacer element is in the form of a grid (see Hester, fig, 4).

Regarding Claim 29:
	Hester, as previously modified, teaches the water treatment module of claim 23, wherein the at least one spacer elements are integrally formed (laminated together) with the membrane (see Hester para. 0014).

Regarding Claim 32:
	Hester, as previously modified, teaches the water treatment module of claim 23, wherein the one or more spacer elements comprise distributed individual and discrete three dimensional elements (protrusions) attached (laminated) to at least one side of the membrane (see Hester para. 0113, fig. 5).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133.  The examiner can normally be reached on M-Th 7:30-5 F: 8-12.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        2/19/2021